Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to claims filed on 05/11/2021. Claims 1, 8, and 15 is/are amended. Claims 1, 4-5, 7-8, 11-12, 14-15, and 18-19 are therefore pending and currently under consideration for patentability.
Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1, 4-5, 7-8, 11-12, 14-15, and 18-19 under 35 U.S.C. 101 been fully considered and patent eligible. See Remarks 9-11.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of coordinated timing of targeted offerings to a customer pool by providing a customer selection policy that identifies an order in which the customers are to be selected to receive targeted product offerings so as to efficiently utilize a sellers available product (i.e. “Certain Methods of Organizing Human Activity”) (i.e. “PEG” Revised Step 2A Prong One=Yes). Further the claims also recites determining an inventory comprising plurality of product and services, determining to select first customer that maximizes expected revenue across by applying Lagrange multiplier to select the first customer from customer pool to target first product or service, then it also falls within the “Mathematical Concepts.


Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 1, 4-5, 7-8, 11-12, 14-15, and 18-19 are deemed patent eligible.
Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1, 4-5, 7-8, 11-12, 14-15, and 18-19 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1, 4-5, 7-8, 11-12, 14-15, and 18-19 is withdrawn (Please refer to Final Office Action Mailed on May 18th, 2020).
Allowable Subject Matter
Claims 1, 4-5, 7-8, 11-12, 14-15, and 18-19 are allowed. The closest prior art of record is US Pub. 20170200180 (“Kannan”) in view of Publication title “Optimizing the end-to-end value chain through demand shaping and advanced customer analytics." Computer Aided Chemical Engineering 31 (2012): 8-18” (“Dietrich”) in view of US Pub. 20050033706 (“Krikler”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation as per claims 1, 8, and 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of determining an order of customers to be targeted from the customer pool to provide efficient use of the inventory available by selecting a first customer from the customer pool to target with a first product or service offering during a first time period of a plurality of time periods, wherein the first customer is an inflexible customer that has, via historical purchase data, a demonstrated preference for the first product or service offering and a reduced preference for a second product or service offering, wherein the second product or service offering is an alternative to the first product or service offering, wherein a number of time periods of the plurality of time periods equals a number of customers of the plurality of customers wherein selecting the first customer comprises determining, based at least in part on a utility obtained in a time period subsequent to the first time period with the first customer removed from the customer pool, that selecting the first customer to target during the first time period optimizes allocation of the inventory across the plurality of time periods by determining that the first customer is a selection corresponding to a solution that maximizes a utility function for the first time period and targeting the second customer comprises causing a 
Furthermore, as it relates to the current independent claims 1, 8, and 15, the Examiner notes the previously applied prior art reference of US Pub. 20170200180 (“Kannan”) was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Dietrich or Krikler simply does not disclose and/or teach automatically adjust the score threshold using the adjustment evaluator on the at least one processor in response to the determination that the scrub rate is greater than the analysis window scrub rate by more than the scrub rate threshold wherein a guard-rail enforcer component controls the severity of the adjustment and prevents a predetermined number of score threshold adjustments in a predetermined time period.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the previously applied Kannan reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682